IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50380
                         Summary Calendar



ROBERT ARNOLD MOSS,

                                         Plaintiff-Appellant,

versus

SUSAN JEAN VIGEON,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. P-02-CV-14
                       --------------------
                          October 9, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Robert Arnold Moss, Texas prisoner #935058, appeals from the

dismissal of his civil rights action as frivolous pursuant to 28

U.S.C. § 1915A(b)(1).   Moss moves for appointment of counsel.

His motion is DENIED.

     Moss does not allege that Susan Jean Vigeon was a state

actor; Vigeon therefore could not be liable for a federal civil

rights violation arising from any actions involving Moss unless


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50380
                                -2-

she was conspiring with a state actor.    See Cinel v. Connick, 15

F.3d 1338, 1343 (5th Cir. 1994).   Moss does not allege any

conspiracy involving a state actor; he has failed to allege any

nonfrivolous claims against Vigeon.

     Moss’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).   The dismissal

of Moss’s action and the dismissal of his appeal count as two

“strikes” against Moss for purposes of 28 U.S.C. § 1915(g).

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).    Moss

is warned that once he obtains three “strikes” he will be barred

from proceeding in forma pauperis (IFP) in any civil action or

appeal unless he “is under imminent danger of serious physical

injury.”   28 U.S.C. § 1915(g).

     APPEAL DISMISSED.   5TH CIR. R. 42.2. APPOINTMENT OF COUNSEL

DENIED. SANCTION WARNING ISSUED.   ALL MOTIONS DENIED.